Citation Nr: 1450601	
Decision Date: 11/14/14    Archive Date: 11/26/14

DOCKET NO.  12-16 482A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for left heel spurs.

2.  Entitlement to service connection for varicose veins, to include a varicocele.

3.  Entitlement to service connection for epididymitis.


REPRESENTATION

Appellant represented by:	Drew N. Early, Attorney


ATTORNEY FOR THE BOARD

F. Yankey Counsel



INTRODUCTION

The Veteran served on active duty from January 1996 to December 2000.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

REMAND

VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  

The types of evidence that indicate that a current disability may be associated with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran contends that he has currently diagnosed varicose veins, or more specifically, a varicocele or swelling of the veins inside the scrotum, related to service.  

In support of his claim, the Veteran has submitted internet articles from Wikipedia and the Mayo Clinic, which he claims show that varicose veins are also called varicocele, which are varicose veins in the male's testicles and scrotum area.  A review of the Wikipedia article reveals that it states that a varicocele is an abnormal enlargement of the vein that is in the scrotum draining the testicles.  The article also notes that the idiopathic varicocele occurs when the valves within the veins along the spermatic cord do not work properly, which is essentially the same process as varicose veins, which are common in the legs.  The Mayo Clinic article notes that a varicocele is an enlargement of the veins within the scrotum, and is similar to a varicose vein that can occur in your leg.  

When a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Based on the evidence, and resolving all reasonable doubt in favor of the Veteran, the Board finds that a claim for service connection for varicocele, as a form of varicose veins, is before the Board.  

The Board notes that the RO denied service connection for a left varicocele in an October 2002 rating decision.  However, the Board also notes that the RO's decision was based on the faulty conclusion that there is no evidence in the service treatment records of findings, diagnosis, or treatment for a left varicocele.  However, the service treatment records show complaints of testicle pain and inflammation in the scrotal sac, and diagnoses of right and left varicocele in 1997 and 1999.  The post-service medical evidence of record also shows that the Veteran was diagnosed in 2005 and 2009 with a left varicocele.

The Veteran is competent to report testicular and scrotal pain in service, and a continuity of symptoms since.  Service medical records and post-service treatment records show that the Veteran has been diagnosed with left and right varicocele.  However, contemporaneous evidence of varicocele in the years immediately following service is not of record.  Accordingly, an examination and opinion are needed to determine the nature and etiology of any currently demonstrated varicocele.  38 U.S.C.A. § 5103A(d) (West 2002).

At a November 2009 VA examination, the examiner noted the Veteran's subjective report of epididymitis in service and after service.  While the examination was normal, the examiner diagnosed, presumably by history, recurrent epididymitis and found that it was at least as likely as not related to treatment for epididymitis in service.  No rationale was offered for that opinion.  However, the service medical records do not show treatment of epididymitis, but for a benign right scrotal cyst, for which service connection has already been granted.  The Board finds that an examination is needed to determine whether epididymitis is shown, and if so whether it is due to service or due to or aggravated by a service-connected benign right scrotal cyst.

A November 2009 VA examination also diagnosed a left heel spur and related that disability to service.  However, no rationale for that opinion was provided and the examination does not appear to have used any diagnostic testing to demonstrate the presence of any left heel spur.  Therefore, the Board finds that examination is incomplete and another examination should be scheduled.

The appellant is advised that it is his responsibility to report for the examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim. 38 C.F.R. §§ 3.158, 3.655 (2014).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the etiology of any current varicocele or epididymitis.  The examiner must review the claims file and must note that review in the report.  Any indicated studies should be performed.  A diagnosis of a varicocele or epididymitis should be confirmed or ruled out.  A complete rationale should be given for all opinions and conclusions expressed, and a discussion of the facts and medical principles involved should be provided.  The examiner should provide the following information:

(a)  The examiner should state whether it is at least as likely as not (50 percent or greater probability) that a diagnosis of varicocele is warranted.

(b)  If a varicocele is diagnosed, the examiner should provide an opinion as to whether any current varicocele is at least as likely as not (50 percent probability or more) related to a disease or injury in service, to include complaints of scrotal pain.  

(c)  If a varicocele is diagnosed, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any varicocele is proximately due to or the result of the service-connected benign right scrotal cyst.  

(d)  If a varicocele is diagnosed, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any varicocele is aggravated (permanently increased in severity beyond the natural progress of the disorder) by the service-connected benign right scrotal cyst.  

(e)  The examiner should state whether it is at least as likely as not (50 percent or greater probability) that a diagnosis of epididymitis is warranted.

(f)  If a varicocele is diagnosed, the examiner should provide an opinion as to whether any current epididymitis is at least as likely as not (50 percent probability or more) related to a disease or injury in service, to include complaints of scrotal pain.  

(g)  If epididymitis is diagnosed, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any epididymitis is proximately due to or the result of the service-connected benign right scrotal cyst.  

(h)  If epididymitis is diagnosed, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any epididymitis is aggravated (permanently increased in severity beyond the natural progress of the disorder) by the service-connected benign right scrotal cyst.  

2.  Schedule the Veteran for a VA examination to determine whether any left heel spur is present, and if so whether it is related to service.  The examiner should conduct any necessary diagnostic testing, to include X-rays, and then should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran has a left heel spur.  If so, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any left heel spur is related to the Veteran's service or to complaints of and treatment for left heel problems during service.

3.  Then readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the claim to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



Department of Veterans Affairs


